Affirmed and Memorandum Opinion filed October 13, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00440-CV

                    IN THE INTEREST OF N.N.F., A Child


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-06707J

                    MEMORANDUM                  OPINION


      Appellant, V.A.T., appeals a final decree signed April 21, 2015, terminating
his parental rights to the child who is the subject of this suit. Appellant filed a
notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

         On July 22, 2015, a copy of the record and counsel’s brief were delivered to
appellant and appellant was notified of the right to file a pro se response. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329–30. More than twenty-five days have elapsed and as of this date, no
pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM




Panel consists of Justices Jamison, McCally and Wise.




                                            2